USCA4 Appeal: 21-2177      Doc: 11         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2177


        CLARENCE B. JENKINS, JR.,

                            Plaintiff - Appellant,

                     v.

        SOUTH CAROLINA DEPARTMENT OF EMPLOYMENT WORKFORCE;
        SOUTH CAROLINA HUMAN AFFAIRS COMMISSION; SOUTH CAROLINA
        OFFICE OF INSPECTOR GENERAL; SOUTH CAROLINA DEPARTMENT OF
        ADMINISTRATION; OFFICE OF SOUTH CAROLINA GOVERNOR,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge. (3:21-cv-01606-TLW)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clarence B. Jenkins, Jr., Appellant Pro Se. Robert Hayne Hodges, III, Lillian Marshall
        Coleman Newton, GIGNILLIAT, SAVITZ & BETTIS LLP, Columbia, South Carolina,
        for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2177      Doc: 11          Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Clarence B. Jenkins, Jr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Jenkins’ civil complaint and the

        court’s text order denying Jenkins’ motion for reconsideration. We conclude that the

        district court correctly determined that Jenkins failed to properly exhaust his administrative

        remedies prior to filing his complaint under Title VII of the Civil Rights Act of 1964, as

        amended, 42 U.S.C. §§ 2000e to 2000e-17. We also conclude that the district court judge

        and the magistrate judge did not abuse their discretion in denying Jenkins’ motion to

        recuse. Accordingly, we affirm the district court’s judgment. Jenkins v. S.C. Dep’t of Emp.

        Workforce, No. 3:21-cv-01606-TLW (D.S.C. Sept. 27 & Oct. 13, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2